                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


TY CLEVENGER,

         Plaintiff,

vs.

U.S. DEPARTMENT OF JUSTICE,                          Case No. 1:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION, and NATIONAL
SECURITY AGENCY,

         Defendants


                        UNOPPOSED MOTION FOR EXTENSION

       NOW COMES the Plaintiff, Ty Clevenger, moving the Court to grant an extension of

time to respond to the Defendants' July 29, 2019 motion for summary judgment. The Plaintiff

contracted a respiratory infection late around September 6, 2019, and he has not been as

productive as usual. The Plaintiff previously requested, and the Court granted, a 14-day

extension of time until September 13, 2019, and the Plaintiff requests an additional four-day

extension until Tuesday, September 17, 2019. He further requests a commensurate extension of

the Defendants' deadline for filing their reply from September 27, 2019 until October 1, 2019.

The Plaintiff conferred with counsel for the Defendants, and they do not oppose this request.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             PLAINTIFF PRO SE



                                               -1-
                               CERTIFICATE OF SERVICE

       I certify that on September 13, 2019, I filed this document with the Court's ECF system,
which should result in automatic notification to Kathleen A. Mahoney, counsel for the
Defendants, at kathleen.mahoney@usdoj.gov.


                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                              -2-
